Citation Nr: 1516919	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  06-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to an increased initial rating for radiculopathy of the right lower extremity rated 10 percent from February 25, 2010, and 20 percent as of January 4, 2013. 

3.  Entitlement to an increased initial rating for radiculopathy of the left lower extremity rated as 20 percent from January 4, 2013.

4.  Entitlement to an increased initial rating for voiding dysfunction rated 20 percent from January 4, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1983.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

An October 2013 rating decision awarded service connection for right lower extremity radiculopathy and assigned a 10 percent rating, effective February 25, 2010, and a 20 percent rating, effective January 4, 2013; awarded service connection for left lower extremity radiculopathy and assigned a 20 percent rating, effective January 4, 2013; and awarded service connection for voiding dysfunction and assigned a 20 percent rating, effective January 4, 2013.  The Board declined to address those issues in a March 2014 decision to deny entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease.

In a January 2015 Joint Motion for Partial Remand to the United States Court of Appeals for Veterans Claims, the parties agreed that the Board should address the issues of the appropriate disability ratings and effective dates for the neurological manifestations of the lower extremities and voiding dysfunction associated with the Veteran's service-connected low back disability.  The parties also agreed the Board should consider whether the issue of entitlement to disability benefits for erectile dysfunction purportedly associated with the service-connected low back disability was reasonably raised by the evidence of record.  The Veteran is not pursuing the issue of entitlement to a disability rating in excess of 40 percent for the lumbosacral strain with degenerative disc disease, except to the extent that the Board declined to address the service-connected neurological manifestations associated with the service-connected low back disability. 

The issue of entitlement to special adaptive housing has been raised in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for erectile dysfunction and entitlement to an increased rating for voiding dysfunction are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right and left lower extremity radiculopathy claims arise from a June 23, 2004, claim of entitlement to an increased rating for a lumbar spine disability.

2.  Resolving reasonable doubt in favor of the Veteran, a September 2004 VA treatment record supports a finding that the Veteran's service-connected right and left lower extremity radiculopathy was manifested by wholly sensory involvement and approximated no more than mild incomplete paralysis of the sciatic nerve from June 23, 2004.

3.  As of January 4, 2013, the Veteran's right and left lower extremity radiculopathy were not manifested by severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  Effective June 23, 2004, the criteria for a 10 percent rating for right lower extremity radiculopathy, as a manifestation of a lumbar spine disability, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

2.  From January 3, 2013, the criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity were not met.  U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

3.  Effective June 23, 2004, the criteria for a 10 percent rating for left lower extremity radiculopathy, as a manifestation of a lumbar spine disability, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

4.  From January 3, 2013, the criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity were not met.  U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated July 2004 and September 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Generally, the effective date of a rating and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2014).  An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400 (0)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2014).  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2014).  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2014). 

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2014).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement.  When bilateral, they are combined with application of the bilateral factor.  38 C.F.R. § 4.124(a) (2014).  

On VA examination in August 2004, the Veteran reported radiation of low back pain into the bilateral lower extremities with frequent tingling and numbness in the bilateral feet and toes, without motor weakness.  Neurological examination was negative for objective findings, but the Veteran reported subjective symptoms of tingling and numbness in the bilateral lower extremities.

On VA examination in December 2004, the Veteran reported a sharp steady pain that radiated down the lower extremities, likened to a mild electric shock.  The examiner diagnosed minimal degenerative disc disease at the L4/L5, with chronic pain with sciatica, with flare-ups, with limitation of motion and limitation of repetitive movements. 

On VA examination in February 2010, the Veteran reported a history of low back pain radiating to the left leg and knee since boot camp. He indicated pain radiated to both legs and feet at a later period.  He reported bladder problems with a recent visit to a urologist.  On examination, he denied urinary incontinence, urgency, frequency, nocturia, and nocturia.  The Veteran also reported a history of erectile dysfunction.  There was radiation of pain from both legs and to the knees, and the pain was manifested by weakness, numbness, and tingling.  Sensory examination found L5 nerve root changes and decreased sensation in the right lateral thigh, calf, and foot.  The examiner noted the Veteran had no gastrointestinal or genitourinary changes due to radiculopathy.  The examiner diagnosed lumbar spine chronic strain with degenerative disc disease L4-5 and right L5 radiculitis.

In a September 2010 VA examination addendum opinion, it was noted that the lumbar spine degenerative disc disease at L4-L5 level deteriorated to L5 nerve root changes.

On VA examination in January 2013, the examiner noted the Veteran had signs or symptoms due to radiculopathy or radicular pain.  The Veteran denied constant pain.  For the bilateral lower extremities, he reported severe intermittent, usually dull, pain, moderate paresthesias and or dysesthesias, and mild numbness.  In regard to signs or symptoms of radiculopathy, the examiner noted the Veteran's responses varied and were comingled with knee pain.  The examiner noted the Veteran reported intermittent pain from the back into the hips that went down the lateral on the left and pain stopped above the ankles.  Involvement was of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The severity of the radiculopathy was moderate on both sides.

On VA examination in March 2013, the examiner diagnosed urine leakage.  The Veteran reported a history of rare slight leak or drip loss of bladder control during a severe pain episode every two weeks occurring at night when lying down.  The examiner noted the Veteran took Terazocin for prostate symptoms and was a on diuretic.  The Veteran reported that he was able to control urgency until reaching a rest room facility during the day.  Regarding the severity of the urine leakage, the Veteran used absorbent pads at night that were usually dry in the morning.  The voiding dysfunction caused increased daytime voiding  interval between one to two hours and nighttime awakening to void three to four times.  The voiding dysfunction did not cause signs or symptoms of obstructed voiding.  The examiner noted the bladder or urethra caused no functional impact on the Veteran's ability to work.

Post-service VA medical records show that the Veteran made various complaints of pain radiating to his knees as early as September 2004.  A September 2004 MRI report shows the Veteran complained of back pain that radiated to both knees.  VA treatment records in January 2005 show he complained of pain radiating to the legs.

Peripheral Neuropathy

The parties to the Joint Motion agreed that the Board had jurisdiction over the rating and effective dates of any neurological manifestations as part of the issue of an increased rating for a low back disability.  The Veteran filed a claim for increase for the lumbar spine disability that was received on June 23, 2004.  Therefore, the Board finds that the Veteran's right and left lower extremity neuropathy claim arose the date the claim for increase for the low back disability was received. 

The Veteran's right lower extremity radiculopathy has been rated 10 percent from February 25, 2010, and 20 percent from January 4, 2013, under Diagnostic Code 8520.  From January 4, 2013, the Veteran's left lower extremity radiculopathy has been rated as 20 percent under Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent rating is warranted when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis.  A 60 percent is warranted when there is severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted when there is complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014). 

The terms mild, moderate, and severe are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  The use of terminology such as mild or moderate by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014). 

Resolving all reasonable doubt in favor of the Veteran, the Board finds separate 10 percent ratings are warranted for the right and left lower extremity radiculopathy, effective June 23, 2004, the date of receipt of the claim.  The Veteran's neurological findings were first documented on VA spine examination in August 2004.  The Board notes the involvement was wholly sensory at that time, and thus the Veteran's radiculopathy does not rise to the level of severe impairment.  There is no lay or medical evidence to support that the Veteran's neurological symptoms are anything more than mild in nature prior to January 4, 2013.  The examinations and treatment reports of record have not shown any objective findings of motor impairment.  The Veteran is competent to report on his symptoms.  However, the Board finds that the medical evidence is probative as to the nature and severity of his lower extremity radiculopathy.  Absent medical showing more than mild incomplete paralysis, the criteria for an initial 10 percent rating, but not higher, is met.

The Board finds that the Veteran is not entitled to rating in excess of 20 percent for the right and left radiculopathy as of January 4, 2013.  To warrant a 40 percent rating, there must be evidence of moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  That is not shown.  On VA examination in January 2014, the examiner noted the severity of the bilateral lower extremity radiculopathy was moderate.  Although the Veteran described the pain in his lower extremities as severe, he described the symptoms of paresthesias and numbness as mild.  The Board finds this description is consistent with the examiner's assessment of moderate symptomatology and does not approximate severe symptomology.  There is not adequate symptomatology shown that is more than sensory to warrant a finding of severe incomplete paralysis.  Based on the record, the Board finds that the right and left radiculopathy more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 8520 as of January 4, 2013.  The preponderance of the evidence is against a finding that severe incomplete paralysis is shown.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the radiculopathy reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

In the case at hand, the record shows that the manifestations of the bilateral lower extremity radiculopathy disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from radiculopathy disabilities is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based reported symptomology.  In addition, the evidence does not show frequent hospitalizations or that the bilateral lower extremity radiculopathy disability caused marked interference with employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, the Board finds that a 10 percent rating, but not higher, is warranted for the neurologic symptoms in each lower extremity as of June 23, 2004, to January 3, 2013.  However, the preponderance of the evidence is against the assignment of a rating higher than 10 percent prior to January 4, 2013, or higher than 20 percent as of January 4, 2013.  The preponderance of the evidence is also against the assignment of any earlier effective date.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 10 percent rating, but not higher, from June 23, 2004, to January 3, 2013, for right lower extremity radiculopathy is granted.

A rating in excess of 20 percent as of January 4, 2013, for right lower extremity radiculopathy is denied.

A 10 percent rating, but not higher, from June 23, 2004, to January 3, 2013, for left lower extremity radiculopathy is granted.

A rating in excess of 20 percent as of January 4, 2013, for left lower extremity radiculopathy is denied.


REMAND

The parties to the Joint Motion agreed that the Board should consider whether the issue of entitlement to service connection for erectile dysfunction was reasonably raised by the February 2010 VA examination.  The Board notes that all possible theories of entitlement raised by the record must be considered.  Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008).  The Board finds that the issue of entitlement to service connection for erectile dysfunction has been raised by the record.  The Veteran should be provided notice for the requirements of substantiating a claim for service connection for erectile dysfunction on a secondary basis, and a VA examination to determine if any sexual dysfunction is secondary to the service-connected lumbar spine disability.  

Review of a February 2010 VA examination report indicates the Veteran reported that he last saw a urologist for his bladder problems on March 3, 2009.  Those records would be helpful in rating the severity and effective date for the Veteran's voiding dysfunction.  However, these records have not been associated with the file.  In addition, the Board finds that a more current examination is needed to adjudicate the current severity of the service-connected voiding dysfunction.

All available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained, to specifically include urologist records dated March 3, 2009. 

2.  Send the Veteran notice that addresses the requirements for service connection on a secondary basis.  38 C.F.R. § 3.159(e) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  Schedule the Veteran for a VA genitourinary examination to ascertain the etiology of claimed erectile dysfunction, claimed as due to a service-connected lumbar spine disability, and the current severity of a voiding dysfunction.  The examiner should review the claims file and should note that review in the report.  A complete rationale for any opinions expressed must be provided.  After a review of the record and examination of the Veteran, the examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that erectile dysfunction was caused by a service-connected lumbar spine disability?

(b) Is it at least as likely as not (50 percent or greater probability) that erectile dysfunction has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected lumbar spine disability?

(c) Provide information used for rating voiding dysfunction, to include whether absorbent material are required and the frequency they must be changed, whether any appliance is used, the daytime voiding interval, the frequency of awaking at night to void, and whether there is obstructive symptomatology.

4.  Then, readjudicate the claim.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


